           Case 4:14-cv-02543-CKJ Document 161 Filed 01/22/19 Page 1 of 3



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                             Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,
                                                     PLAINTIFF’S RESPONSE TO
10                                                   DEFENDANT’S MOTION IN LIMINE
     vs.
11                                                   NUMBER 8
     CITY OF TUCSON,
12
                     Defendant.                      Hon. Cindy K. Jorgenson
13
14          Plaintiff Carrie Ferrara Clark responds and objects to Defendant’s Motion in Limine
15 8 (Doc. 150). For the reasons discussed below, Defendant’s Motion in Limine 8 should be
16 denied.
17 VIII. Spousal Communication Privilege
18          Plaintiff agrees to follow the terms of this Court’s Order (Doc. 75) regarding the
19 application of the spousal communication privilege after briefing (Docs. 66, 69, 70).
20 Defendant’s motion in limine, however, is too broad.
         Defendant claims that “the Clarks invoked spousal privilege throughout the
21
   discovery process, preventing the City from obtaining otherwise relevant information. . . .”
22
   Doc. 150 p. 2. The spousal communication privilege issue came before the Court as a
23
   discovery dispute. Defendant’s brief on this matter (Doc. 66) articulates issues related only
24
   to depositions. The allegation that Plaintiff invoked the spousal communication privilege
25 “throughout the discovery process” is not only an exaggeration, but Defendant offers no
26 other document or evidence that these matters arose outside the deposition context. Further,

                                                 1
          Case 4:14-cv-02543-CKJ Document 161 Filed 01/22/19 Page 2 of 3



 1 even assuming, arguendo, Defendant’s assertion is accurate, invoking the spousal
 2 communication privilege on irrelevant issues did not impair Defendant’s ability to conduct
 3 discovery or prejudice it in any way. Further, because Defendant did not raise a discovery
   dispute over other spousal communication privilege issues outside the deposition context, it
 4
   has waived its right to do so now.
 5
          As a practical matter, “Orders in limine which exclude broad categories of evidence
 6
   should rarely be employed. A better practice is to deal with questions of admissibility of
 7 evidence as they arise.” Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th
 8 Cir. 1975). Further, “evidentiary rulings should be deferred until trial so that questions of
 9 foundation, relevancy and potential prejudice may be resolved in proper context.” Alfred E.
10 Mann Found. for Scientific Research v. Cochlear Corp., 2014 U.S. Dist. LEXIS 197541, *6
11 (internal citation omitted.) “This is because although rulings on motions in limine may save
     "time, cost, effort and preparation, a court is almost always better situated during the actual
12
     trial to assess the value and utility of evidence.” Id. (internal citation omitted.)
13
     Consequently, and because of the nature of the Court’s Order, it would be premature for
14
     this Court to order a blanket prohibition on spousal communication.
15 IX.      Conclusion
16          Other than the matters already instructed by this Court regarding spousal
17 communication, and other than deposition questions where Plaintiff invoked the privilege,
18 Defendant’s motion in limine is overbroad, unreasonable, and should be denied. Otherwise,
   Plaintiff intends on following this Court’s rulings and directives as outlined in its prior
19
   Orders.
20
21
                                 DATED this 22nd day of January, 2019.
22
23                                             JACOBSON LAW FIRM

24
                                                s/Jeffrey H. Jacobson
25                                             Jeffrey H. Jacobson
                                               Attorney for Plaintiff
26

                                                   2
          Case 4:14-cv-02543-CKJ Document 161 Filed 01/22/19 Page 3 of 3



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on January 22, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   3
